        Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 1 of 31



 1   GUTRIDE SAFIER LLP
     SETH A. SAFIER (State Bar No. 197427)
 2   MARIE A. MCCRARY (State Bar No. 262670)
     HAYLEY REYNOLDS (State Bar No. 306427)
 3
     100 Pine Street, Suite 1250
 4   San Francisco, CA 94111
     Telephone: (415) 639-9090
 5   Facsimile: (415) 449-6469
 6   Attorneys for Plaintiffs
 7
                                UNITED STATES DISTRICT COURT FOR THE
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
      RAFAEL PASCHOAL, LISA CHONG, and                    CASE NO.
10    ADINA RINGLER as individuals, on behalf of
11    themselves, the general public and those            CLASS ACTION COMPLAINT FOR
      similarly situated,                                 VIOLATION OF THE CALIFORNIA
12                                                        CONSUMERS LEGAL REMEDIES
         Plaintiffs,                                      ACT; FALSE ADVERTISING; FRAUD,
13                                                        DECEIT, AND/OR
                                                          MISREPRESENTATION; UNFAIR
14                     v.                                 BUSINESS PRACTICES; AND
15                                                        UNJUST ENRICHMENT
      CAMPBELL SOUP COMPANY and SUN-
16    MAID GROWERS OF CALIFORNIA,                         JURY TRIAL DEMANDED

17       Defendants.
18
19
20

21
22
23
24
25
26
27
28

                                                    -1-
                                           Class Action Complaint
        Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 2 of 31



 1                                           INTRODUCTION

 2          1.      Plaintiffs Rafael Paschoal, Lisa Chong, and Adina Ringler by and through their

 3   counsel, bring this class action against Defendants Campbell Soup Company and Sun-Maid

 4   Growers of California (collectively, “Defendants”), to seek redress for Defendants’ deceptive and

 5   unlawful practices in labeling and marketing the Plum Organics brand baby and toddler food

 6   products.

 7          2.      Parents are increasingly aware of the need to provide healthy food for their

 8   children, especially at the critical age of less than 2 years old. To make healthy food choices for

 9   their children, parents rely on nutritional information on food product labels.

10          3.      Intending to profit from parents’ increasing desire to purchase healthy food for

11   their young children, Defendants misbrand their baby and toddler food products by making

12   nutrient content claims on the product packages that are strictly prohibited by the Food and Drug

13   Administration (“FDA”), and by misleading purchasers into believing that their products are

14   healthier than other products for children under two years of age in order to induce parents into

15   purchasing Defendants’ products.

16          4.      Defendant’s misbranding caused Plaintiffs and members of the class to pay a price

17   premium for the products.

18                                                    PARTIES

19          5.      Rafael Paschoal is, and at all times alleged in this Class Action Complaint was, an

20   individual and a resident of Berkeley, California.

21          6.      Lisa Chong is, and at all times alleged in this Class Action Complaint was, an

22   individual and a resident of San Francisco, California.

23          7.      Adina Ringler is, and at all times alleged in this Class Action Complaint was, an

24   individual and a resident of Los Angeles, California.

25          8.      Defendant Sun-Maid Growers of California is a corporation existing under the

26   laws of the State of California, having its principal place of business in Fresno, California.

27          9.      Defendant Campbell Soup Company is a corporation existing under the laws of the

28   State of New Jersey, having its principal place of business in Camden, New Jersey.

                                                       -1-
                                              Class Action Complaint
         Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 3 of 31



 1                                         JURISDICTION AND VENUE

 2          10.     This Court has jurisdiction over the subject matter of this action pursuant to

 3   28 U.S.C. § 1332(d)(2). The aggregate amount in controversy exceeds $5,000,000, exclusive of

 4   interest and costs; and Plaintiffs and at least one Defendant are citizens of different states.

 5          11.     The injuries, damages and/or harm upon which this action is based, occurred or

 6   arose out of activities engaged in by Defendants within, affecting, and emanating from, the State

 7   of California. Defendants regularly conduct and/or solicit business in, engage in other persistent

 8   courses of conduct in, and/or derive substantial revenue from products provided to persons in the

 9   State of California. Defendants have engaged, and continue to engage, in substantial and

10   continuous business practices in the State of California.

11          12.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

12   substantial part of the events or omissions giving rise to the claims occurred in the state of

13   California, including within this District.

14          13.     In accordance with California Civil Code Section 1780(d), Plaintiffs concurrently

15   file herewith declarations establishing that, at various times throughout the class period, Mr.

16   Paschoal purchased Plum Organics products in and around Berkeley, California. Mr. Paschoal’s

17   declaration is attached hereto as Exhibit B.

18          14.     Plaintiffs accordingly allege that jurisdiction and venue are proper in this Court.

19                                       SUBSTANTIVE ALLEGATIONS

20          15.     Defendants manufacture, distribute, market, advertise, and sell a variety of baby

21   and toddler food products under the brand name “Plum Organics.”1 Many of these products have

22   packaging that predominately, uniformly, and consistently make nutrient content claims on the

23   principal display panel of the product labels (the “Products”). A non-exhaustive list of the

24   Products and the express and implied nutrient content claims made on the product packages is

25   attached hereto as Exhibit A.

26
     1
27    Campbell Soup Company acquired the Plum Organics brand on or around May 2013. On or
     around March 2021, Sun-Maid Growers of California acquired the Plum Organics brand from
28   Campbell Soup Company.

                                                       -2-
                                              Class Action Complaint
          Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 4 of 31



 1            16.      The Products are intended for children under the age of two. Many of the Products

 2   are baby food “pouches.” These pouches contain pureed baby food that were introduced to the

 3   market over a decade ago, and as of 2018, accounted for 25 percent of baby food sales in the

 4   United States.2

 5            17.      FDA regulations explicitly prohibit certain nutrient content claims on foods

 6   intended for children under the age of two. 21 C.F.R. § 101.13(b)(3).

 7            18.      An ever-growing industry, there is seemingly no limit to the combination of foods

 8   that can go into baby food pouches, as evidenced by the wide array of flavors of the Products.

 9   Looking for a way to differentiate itself in the growing market, Defendants have turned to making

10   nutrient content claims on the front of their Product labels.

11            19.      For example, Defendants have a line of baby food pouches called “Mighty Protein

12   & Fiber,” that states on the front label “3g Protein;” “4g Fiber;” and “200mg Omega-3 ALA from

13   Chia.” An exemplar is shown below.

14
15
16
17
18
19
20

21
22
23
24
25
26
27
28
     2
         https://www.nytimes.com/2018/06/19/well/rethinking-baby-food-pouches.html
                                                        -3-
                                               Class Action Complaint
        Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 5 of 31



 1          20.     Another line of pouches called “Super Smoothie Nutrient-Dense Blend” states on

 2   the front label “Nutrient-Dense Blend,” “4g Fiber;” “100mg Omega-3 ALA from Chia;” and “7

 3   Essential Nutrients.” The back of the pouch claims, “We developed the Super Smoothie to fuel

 4   your little one . . . with a nutritious blend of fruits and veggies,” and further states “Exposure to

 5   key nutrients in the first 1000 days is critical for a child’s development.” An exemplar of the front

 6   and back product labels is shown below.

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
            21.     As described in detail below, Defendants’ advertising and labeling of the Products
20
     with express and implied nutrient content claims is unlawful, misleading, deceptive, and intended
21
     to induce consumers to purchase the Products at a premium price. These claims deceive and
22
     mislead reasonable consumers into believing that the Products will provide more benefits than
23
     their competitors, and induces parents to purchase the Products despite a lack of evidence that an
24
     increased intake for the nutrients advertised are appropriate or recommended for infants and
25
     toddlers less than 2 years of age.
26
27
28

                                                       -4-
                                              Class Action Complaint
        Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 6 of 31



 1           Federal and State Regulations Governing Food Labeling

 2           22.     The Food and Drug Administration regulates nutrition content labeling. According

 3   to these regulations, “no nutrient content claims may be made on food intended specifically for

 4   use by infants and children less than 2 years of age,” subject to certain exceptions not applicable

 5   here. 21 C.F.R. § 101.13(b)(3).

 6           23.     According to the regulations, nutrient content claims can be expressed or implied.

 7   21 C.F.R. § 101.13(b)(1), 21 C.F.R. § 101.13(b)(2).

 8           24.     An express nutrient content claim is “any direct statement about the level (or

 9   range) of a nutrient in the food.” 21 C.F.R. § 101.13(b)(1). Further, where information that is

10   required or permitted to be “declared in nutrition labeling, and that appears as part of the nutrition

11   label . . . is declared elsewhere on the label or in labeling, it is a nutrient content claim and is

12   subject to the requirements for nutrient content claims.” 21 C.F.R. § 101.13(c).

13           25.     An implied nutrient content claim “suggests that the food, because of its nutrient

14   content, may be useful in maintaining healthy dietary practices and is made in association with an

15   explicit claim or statement about a nutrient.” 21 C.F.R. 1013(b)(2)(ii).

16           26.     Identical federal and California laws regulate the content of labels on packaged

17   food and require truthful, accurate information on the labels of packaged foods. The requirements

18   of the federal Food, Drug & Cosmetic Act (“FDCA”), and its labeling regulations, including

19   those set forth in 21 C.F.R. § 101, were adopted by the California legislature in the Sherman Food

20   Drug & Cosmetic Law (the “Sherman Law”). California Health & Safety Code § 110100 (“All

21   food labeling regulations and any amendments to those regulations adopted pursuant to the

22   federal act, in effect on January 1, 1993, or adopted on or after that date shall be the food labeling

23   regulations of this state.”). The federal laws and regulations discussed herein are applicable

24   nationwide to all sales of packaged food products. Additionally, no state imposes different

25   requirements on labeling of packaged food for sale in the United States.

26           27.     Under the FDCA, the term “misleading” covers labels that are technically true, but

27   are likely to deceive consumers. Under the FDCA, if any single representation on the labeling is

28

                                                        -5-
                                               Class Action Complaint
          Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 7 of 31



 1   misleading, the entire food is misbranded, and no other statement in the labeling can cure a

 2   misleading statement.

 3            28.    Further in addition to its blanket adoption of federal labeling requirements,

 4   California has also enacted a number of laws and regulations that adopt and incorporate specific

 5   numerated federal food laws and regulations. See California Health & Safety Code § 110660

 6   (misbranded if label is misleading).

 7            29.    Under California law, a food product that is “misbranded” cannot legally be

 8   manufactured, advertised, distributed, sold, or possessed. Misbranded products have no economic

 9   value and are legally worthless.

10            30.    Representing that the Products will provide certain health benefits by making

11   unlawful nutrient content claims as Defendants’ labels do is prohibited by the aforementioned

12   misbranding laws and regulations.

13            31.    The regulations relating to nutrient content claims discussed herein are intended to

14   ensure that consumers are not misled as to the actual or relative levels of nutrients in food

15   products.

16            Defendants’ Marketing and Labeling of the Products Violates State and Federal
              Food Labeling Laws
17
              32.    The Products are unlawful, misbranded, and violate the Sherman Law, California
18
     Health & Safety Code § 110660, et seq., because the Products are intended for children less than
19
     2 years of age and the Products’ labels contain express and implied nutrient content claims.
20
              33.    The Products at issue in this case are intended for children 6 months and up.
21
              34.    According to Defendant Plum, Inc.’s website, its “food philosophy” is that “[f]rom
22
     pregnancy on through the first two years, food helps spark baby’s growth, eating preferences and
23
     overall development.”3
24
              35.    Some of the Products are labeled as being for children 6 months and up while
25
     others are labeled “tots,” with no other indication of what age constitutes a “tot.” The Mighty
26
     Morning Bar it labeled as “tots” and “15 months and up.” However, like many other parents,
27
     3
28       https://www.plumorganics.com/resource-category/food-philosophy/

                                                       -6-
                                              Class Action Complaint
        Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 8 of 31



 1   Plaintiffs purchased the Products for their children when their children were approximately 6

 2   months of age regardless of whether they were labeled for a 6-month-old or for a “tot.”

 3            36.      Further, the Products are in the “Baby Food” grocery store aisles, alongside similar

 4   pureed pouch products and “puffs” marketed for a baby’s first “finger foods.” Defendants

 5   misbrand their Products by making nutrient content claims that are strictly prohibited by the FDA,

 6   and by misleading purchasers into believing that their products are healthier in order to induce

 7   parents into purchasing their products.

 8            37.      All the Product labels contain impermissible express nutrient content claims. As

 9   shown in Exhibit A, the Product labels prominently state the grams of protein, grams of fiber,

10   and/or milligrams of omega-3s on the front of the package. The grams of protein and fiber appear

11   in the nutrition facts panel and are therefore nutrient content claims when stated elsewhere on the

12   label. 21 C.F.R. § 101.13(c). The statement of the presence of other nutrients are also express

13   nutrient content claims.

14            38.      Some of the Product labels also contain impermissible implied nutrient content

15   claims. For example, the Super Smoothie Products also claim to be a “Nutrient-Dense Blend”

16   alongside express nutrient content claims such as “4g Fiber” and “100mg Omega-3 ALA from

17   Chia.”

18            39.      Foods intended for children less than two are prohibited from making such nutrient

19   content claims. Therefore, the Products are accordingly misbranded.

20            40.      Defendants’ marketing, advertising, and sale of the Products violates the false

21   advertising provisions of the Sherman Law (California Health & Safety Code § 110390, et. seq.),

22   including but not limited to:

23                  a. Section 110390, which makes it unlawful to disseminate false or misleading food

24                     advertisements that include statements on products and product packaging or

25                     labeling or any other medium used to directly or indirectly induce the purchase of

26                     a food product;

27                  b. Section 110395, which makes it unlawful to manufacture, sell, deliver, hold, or

28                     offer to sell any falsely or misleadingly advertised food; and

                                                         -7-
                                                Class Action Complaint
        Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 9 of 31



 1                c. Sections 110398 and 110400, which make it unlawful to advertise misbranded

 2                   food or to deliver or proffer for delivery any food that has been falsely or

 3                   misleadingly advertised.

 4          41.      Defendants’ marketing, advertising, and sale of the Products violates the
 5   misbranding provisions of the Sherman Law (California Health & Safety Code § 110660, et.
 6   seq.), including but not limited to:
 7                a. Section 110665 (a food is misbranded if its labeling does not conform with the
 8                   requirements for nutrition labeling as set forth in 21 U.S.C. Sec. 343(q));
 9                b. Section 110760, which makes it unlawful for any person to manufacture, sell,
10                   deliver, hold, or offer for sale any food that is misbranded;
11                c. Section 110765, which makes it unlawful for any person to misbrand any food;
12                   and
13                d. Section 110770, which makes it unlawful for any person to receive in commerce
14                   any food that is misbranded or to deliver or proffer for delivery any such food.
15          42.      Defendants have violated 21 U.S.C. § 343(a), and the standards set by FDA
16   regulations, including but not limited to 21 C.F.R. §§ 101.13(b), 101.13(c), which have been
17   incorporated by reference in the Sherman Law, by including impermissible nutrient content
18   claims on the labels of foods intended for children less than 2 years of age.
19          43.      A reasonable consumer would rely on the label claims to purchase the product. For
20   example, a reasonable consumer would believe that because the Defendants labeled their Products
21   as containing certain nutrients and as being nutritious, that the Products were superior to other
22   similar products that do not make the impermissible claims. A reasonable consumer would also
23   believe that the Product label’s inclusion of the nutrient content claims means that an increased
24   intake of those nutrients would be beneficial for his or her child.
25          44.      Defendants intend for and know that consumers will and do rely upon food
26   labeling statements in making their purchasing decisions. Label claims and other forms of
27   advertising and marketing drive product sales, particularly if placed prominently on the front of
28   product packaging, as Defendants have done on the Product labels.
                                                         -8-
                                                Class Action Complaint
       Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 10 of 31



 1          45.     Because consumers pay a price premium for Products that have a nutrient content

 2   claim, by labeling their Products as providing nutritional value, Defendants are able to both

 3   increase their sales and retain more profits.

 4          46.     Defendants engaged in the practices complained of herein to further their private

 5   interests of: (i) increasing sales of their Products while decreasing the sales of competitors’

 6   products that do not make unlawful nutrient content claims, and/or (ii) commanding a higher

 7   price for their Products because consumers will pay more for the Products due to consumers’

 8   demand for healthful products for their children.

 9          47.     The market for baby food pouch products continues to grow, and because

10   Defendants know consumers rely on the nutrient content claims on the Product labels, Defendants

11   have an incentive to continue to make such misleading and unlawful representations.

12          48.     Defendants continue to launch new product lines with nutrient content claims to

13   maintain their competitive edge, making it likely that Defendants will continue to misleadingly

14   advertise its Products.

15                                         PLAINTIFFS’ EXPERIENCE

16          Rafael Paschoal

17          49.     Mr. Paschoal purchased several Plum Organics baby food pouches for his chil-

18   dren starting when they were approximately 6 months of age, including each of the following

19   varieties: Plum Organics Mighty 4 Strawberry, Banana, Greek Yogurt, Kale, Amaranth and Oat

20   Baby Food Pouches; Plum Organics Mighty Veggie Spinach, Grape, Apple, and Amaranth

21   Baby Food Pouches; and Plum Organics Mighty Veggie Zucchini, Apple, Watermelon, and

22   Barley Baby Food Pouches. Mr. Paschoal purchased the products from Amazon and grocery

23   stores in Berkeley, California.

24          50.     Mr. Paschoal made each of his purchases after reading the nutrient content claims

25   on the product labels, including, for example, “3g Protein,” “2g Fiber,” and “100mg Omega-3

26   ALA from Chia,” on the front label of the Plum Organics Mighty 4, Strawberry, Banana, Greek

27   Yogurt, Kale, Amaranth and Oat baby food pouch. He purchased the Products instead of other

28   products, because he believed the Products to be superior in providing nutrition for his children.

                                                       -9-
                                              Class Action Complaint
       Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 11 of 31



 1          51.     As a result of Defendants’ unlawful nutrient content claims, the Products have no,

 2   or at a minimum, a much lower value to Mr. Paschoal.

 3          52.     Mr. Paschoal not only purchased the Products because the labels contained

 4   nutrient content claims, but he also paid more money for the Products than he would have paid if

 5   the Products did not contain nutrient content claims.

 6          53.     Had Defendants not unlawfully and misleadingly labeled their Products, Mr.

 7   Paschoal would not have purchased them or, at a very minimum, he would have paid less for the

 8   Products.

 9          54.     Mr. Paschoal continues to desire to purchase baby and toddler food products,

10   including those marketed and sold by Defendants. If the Products did not contain unlawful and

11   misleading labels, Plaintiffs would likely purchase the Products again in the future. Mr. Paschoal

12   regularly visits stores where the Products and other baby and toddler food products are sold.

13          Lisa Chong

14          55.     Ms. Chong purchased several Plum Organics baby food pouches for her child

15   starting when he was approximately 6 months of age, including each of the following varieties:
                • Stage 3 Carrot, Spinach, Turkey, Corn, Apple & Potato Baby Food Pouch
16              • Stage 3 Carrot, Sweet Potato, Corn, Pea, & Chicken Baby Food Pouch
17              • Super Puffs Strawberry & Beet
                • Super Puffs Blueberry & Purple Sweet Potato
18              • Super Puffs Mango & Sweet Potato
                • Mighty Protein & Fiber Banana, White Bean, Strawberry, & Chia Baby Food
19                  Pouch
20              • Mighty Protein & Fiber Pear, White Bean, Blueberry, Date & Chia Baby Food
                    Pouch
21              • Mighty Protein & Fiber Banana, White Bean, Sunflower Seed Butter & Chia Baby
                    Food Pouch
22
                • Mighty Veggie Sweet Potato, Apple, Banana, Carrot Baby Food Pouch
23              • Mighty Veggie Spinach, Grape, Apple & Amaranth Baby Food Pouch
                • Mighty Veggie Carrot, Pear, Pomegranate & Oats Baby Food Pouch
24              • Mighty 4 Mango & Pineapple, White Bean, Butternut Squash, Oats Baby Food
25                  Pouch
                • Mighty 4 Sweet Potato, Bana & Passion Fruit, Greek Yogurt & Oats Baby Food
26                  Pouch
                • Mighty 4 Strawberry Banana, Greek Yogurt, Kale, Oat & Amaranth Baby Food
27                  Pouch
28              • Mighty 4 Banana, Blueberry, Sweet Potato, Carrot, Greek Yogurt & Millet Baby
                    Food Pouch
                                                     -10-
                                             Class Action Complaint
       Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 12 of 31


                  •   Mighty Morning Banana, Blueberry, Oat & Quinoa Baby Food Pouch
 1                •   Super Smoothie Nutrient-Dense Blend Pear, Sweet Potato, Spinach, Blueberry,
 2                    Bean & Oat
                  •   Super Smoothie Nutrition Blend Apple, Carrot & Spinach with Beans & Oats
 3
            56.       She purchased the Products from Safeway, Target, and Buy Buy Baby stores in
 4
     Daly City and Colma, California from approximately June 2019-June 2020 for her child who was
 5
     under the age of two years old.
 6
            57.       Ms. Chong made each of her purchases after reading the nutrient content claims on
 7
     the product labels, including, for example, “3g Protein,” “4g Fiber,” and “200mg Omega-3 ALA
 8
     from Chia” on the Mighty Protein & Fiber Pear, White Bean, Blueberry, Date & Chia Baby Food
 9
     Pouch; “2g Protein,” “2g Fiber,” and “100mg Omega3 ALA from Chia,” on the Mighty 4
10
     Banana, Blueberry, Sweet Potato, Carrot, Greek Yogurt & Millet Baby Food Pouch; and “2g
11
     Protein,” and “2g Fiber,” on the Mighty Morning Banana, Blueberry, Oat, Quinoa Baby Food
12
     Pouches. She purchased the Products instead of other products, because she believed the Products
13
     to be superior in providing nutrition for her child.
14
            58.       As a result of Defendants’ unlawful nutrient content claims, the Products have no,
15
     or at a minimum, a much lower value to Ms. Chong.
16
            59.       Ms. Chong not only purchased the Products because the labels contained nutrient
17
     content claims, but she also paid more money for the Products than she would have paid for them
18
     if they did not contain nutrient content claims.
19
            60.       Had Defendants not unlawfully and misleadingly labeled their Products, Ms.
20
     Chong would not have purchased them or, at a very minimum, she would have paid less for the
21
     Products.
22
            61.       Ms. Chong continues to desire to purchase baby and toddler food products,
23
     including those marketed and sold by Defendants. If the Products did not contain deceptive and
24
     misleading labels, Plaintiffs would likely purchase the Products again in the future. Ms. Chong
25
     regularly visits stores where the Products and other baby and toddler food products are sold.
26
27
28

                                                        -11-
                                              Class Action Complaint
       Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 13 of 31



 1          Adina Ringler

 2          62.     Ms. Ringler purchased several Plum Organics baby food pouches for her child

 3   starting when her child was approximately 6 months of age, including each of the following va-

 4   rieties: Mighty Protein & Fiber Pear White Bean Blueberry Date & Chia Baby Food Pouch;

 5   Mighty 4 Organic Banana Blueberry Sweet Potato Carrot Greek Yogurt & Millet Baby Food

 6   Pouch; and Mighty Morning Banana Blueberry Oat Quinoa Baby Food Pouch. She purchased the

 7   products from Walmart in Porter Ranch, CA; Target in Granada Hills, CA; and Walmart and Tar-

 8   get in Los Angeles, CA.

 9          63.     Ms. Ringler made each of her purchases after reading the nutrient content claims

10   on the product labels, including, for example, “3g Protein,” “4g Fiber,” and “200mg Omega-3

11   ALA from Chia” on the Mighty Protein & Fiber Pear, White Bean, Blueberry, Date & Chia Baby

12   Food Pouch; “2g Protein,” “2g Fiber,” and “100mg Omega3 ALA from Chia,” on the Mighty 4

13   Banana, Blueberry, Sweet Potato, Carrot, Greek Yogurt & Millet Baby Food Pouch; and “2g

14   Protein,” and “2g Fiber,” on the Mighty Morning Banana, Blueberry, Oat, Quinoa Baby Food

15   Pouches. She purchased the Products instead of other products, because she believed the Products

16   to be superior in providing nutrition for her child.

17          64.     As a result of Defendants’ unlawful nutrient content claims, the Products have no,

18   or at a minimum, a much lower value to Ms. Ringler.

19          65.     Ms. Ringler not only purchased the Products because the labels contained nutrient

20   content claims, but she also paid more money for the Products than she would have paid for them

21   if they did not contain nutrient content claims.

22          66.     Had Defendants not unlawfully and misleadingly labeled their Products, Ms.

23   Ringler would not have purchased them or, at a very minimum, she would have paid less for the

24   Products.

25          67.     Ms. Ringler continues to desire to purchase pouch products, including those

26   marketed and sold by Defendants. If the Products did not contain deceptive and misleading labels,

27   Plaintiffs would likely purchase the Products again in the future. Ms. Ringler regularly visits

28   stores where the Products and other baby food pouch products are sold.

                                                        -12-
                                              Class Action Complaint
       Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 14 of 31



 1          68.      Plaintiffs and members of the Class have been economically damaged by their

 2   purchase of the Products because the advertising for the Products was and is misleading under

 3   California law and the products are misbranded; therefore, the Products are worth less than what

 4   Plaintiffs and members of the Class paid for them.

 5                                        CLASS ALLEGATIONS

 6          69.      Plaintiffs bring this class action lawsuit on behalf of themselves and a proposed

 7   class of similarly situated persons, pursuant to Rule 23(b)(2) and (b)(3) of the Federal Rules of

 8   Civil Procedure. Plaintiffs seek to represent the following group of similarly situated persons,

 9   defined as follows:

10                   Nationwide Class: All persons in the United States who purchased the Products
                     between May 27, 2017 and the present.
11
12                   California Subclass: All persons in the State of California who purchased the
                     Products between May 27, 2017 and the present.
13
            70.      This action has been brought and may properly be maintained as a class action
14
     against Defendants because there is a well-defined community of interest in the litigation and the
15
     proposed class is easily ascertainable.
16
            71.      Numerosity: Plaintiffs do not know the exact size the Class, but they estimate that
17
     it is composed of more than 100 persons. The persons in the Class are so numerous that the
18
     joinder of all such persons is impracticable and the disposition of their claims in a class action
19
     rather than in individual actions will benefit the parties and the courts.
20
            72.      Common Questions Predominate: This action involves common questions of law
21
     and fact to the Class because each class member’s claim derives from the deceptive, unlawful
22
     and/or unfair statements and omissions that led them to rely on the unlawful nutrient content
23
     claims on the Product labels. The common questions of law and fact predominate over individual
24
     questions, as proof of a common or single set of facts will establish the right of each member of
25
     the Class to recover. The questions of law and fact common to the Class are:
26
                  a. Whether the marketing, advertising, packaging, labeling, and other promotional
27
                     materials for the Products are deceptive and/or unlawful;
28
                  b. Whether Defendants’ actions violate Federal and California laws invoked herein;
                                                       -13-
                                               Class Action Complaint
       Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 15 of 31



 1                c. Whether labeling the Products with unlawful nutrient content claims causes the

 2                   Products to command a price premium in the market as compared with similar

 3                   products that do not make such unlawful claims;

 4                d. Whether Defendants’ advertising and marketing regarding the Products was likely

 5                   to deceive reasonable consumers;

 6                e. Whether representations regarding the nutrient content of the Products are material

 7                   to a reasonable consumer;

 8                f. Whether Defendants engaged in the behavior knowingly, recklessly, or

 9                   negligently;

10                g. The amount of profits and revenues earned by Defendants as a result of the

11                   conduct;

12                h. Whether class members are entitled to restitution, injunctive and other equitable

13                   relief and, if so, what is the nature (and amount) of such relief; and

14                i. Whether class members are entitled to payment of actual, incidental,

15                   consequential, exemplary and/or statutory damages plus interest thereon, and if so,

16                   what is the nature of such relief.

17          73.      Typicality: Plaintiffs’ claims are typical of the claims of the other members of the

18   Class because, among other things, all such claims arise out of the same wrongful course of

19   conduct engaged in by Defendants in violation of law as complained of herein. Further, the

20   damages of each member of the Class were caused directly by Defendants’ wrongful conduct in

21   violation of the law as alleged herein.

22          74.      Adequacy of Representation: Plaintiffs will fairly and adequately protect the

23   interests of all class members because it is in their best interests to prosecute the claims alleged

24   herein to obtain full compensation due to them for the unfair and illegal conduct of which they

25   complain. Plaintiffs also have no interests that are in conflict with, or antagonistic to, the interests

26   of class members. Plaintiffs have retained highly competent and experienced class action

27   attorneys to represent her interests and that of the class. By prevailing on their own claims,

28   Plaintiffs will establish Defendants’ liability to all class members. Plaintiffs and their counsel

                                                       -14-
                                               Class Action Complaint
       Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 16 of 31



 1   have the necessary financial resources to adequately and vigorously litigate this class action, and

 2   Plaintiffs and counsel are aware of their fiduciary responsibilities to the class members and are

 3   determined to diligently discharge those duties by vigorously seeking the maximum possible

 4   recovery for class members.

 5           75.     Superiority: There is no plain, speedy, or adequate remedy other than by

 6   maintenance of this class action. The prosecution of individual remedies by members of the

 7   classes will tend to establish inconsistent standards of conduct for Defendants and result in the

 8   impairment of class members’ rights and the disposition of their interests through actions to

 9   which they were not parties. Class action treatment will permit a large number of similarly

10   situated persons to prosecute their common claims in a single forum simultaneously, efficiently,

11   and without the unnecessary duplication of effort and expense that numerous individual actions

12   would engender. Furthermore, as the damages suffered by each individual member of the classes

13   may be relatively small, the expenses and burden of individual litigation would make it difficult

14   or impossible for individual members of the class to redress the wrongs done to them, while an

15   important public interest will be served by addressing the matter as a class action.

16           76.     Plaintiffs are unaware of any difficulties that are likely to be encountered in the

17   management of this action that would preclude its maintenance as a class action.

18                                         CAUSES OF ACTION

19           Plaintiffs do not plead, and hereby disclaims, causes of action under the FDCA and

20   regulations promulgated thereunder by the FDA. Plaintiffs rely on the FDCA and FDA

21   regulations only to the extent such laws and regulations have been separately enacted as state law

22   or regulation or provide a predicate basis of liability under the state and common laws cited in the

23   following causes of action.
                              PLAINTIFFS’ FIRST CAUSE OF ACTION
24
                (Violation of the Consumers Legal Remedies Act (the “CLRA”), California Civil
25
                                           Code § 1750, et seq.)
26                              On Behalf of Plaintiffs and the California Subclass

27           77.     Plaintiffs reallege and incorporate the paragraphs of this Class Action Complaint

28   as if set forth herein.

                                                      -15-
                                              Class Action Complaint
       Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 17 of 31



 1          78.     Defendants’ actions, representations and conduct have violated, and continue to

 2   violate the CLRA, because they extend to transactions that are intended to result, or which have

 3   resulted, in the sale or lease of goods or services to consumers.

 4          79.     Plaintiffs and other subclass members are “consumers” as that term is defined by

 5   the CLRA in California Civil Code § 1761(d).

 6          80.     The Products that Plaintiffs (and other similarly situated subclass members)

 7   purchased from Defendants were “goods” within the meaning of California Civil Code § 1761(a).

 8          81.     Defendants’ acts and practices, set forth in this Class Action Complaint, led

 9   customers to falsely believe that the Products were superior to other products and would provide

10   increased nutritional value for their babies. By engaging in the actions, representations and

11   conduct set forth in this Class Action Complaint, Defendants have violated, and continue to

12   violate, § 1770(a)(2), § 1770(a)(5), § 1770(a)(7), and § 1770(a)(8) of the CLRA. In violation of

13   California Civil Code §1770(a)(2), Defendants’ acts and practices constitute improper

14   representations regarding the source, sponsorship, approval, or certification of the goods they

15   sold. In violation of California Civil Code §1770(a)(5), Defendants’ acts and practices constitute

16   improper representations that the goods they sell have sponsorship, approval, characteristics,

17   ingredients, uses, benefits, or quantities, which they do not have. In violation of California Civil

18   Code §1770(a)(7), Defendants’ acts and practices constitute improper representations that the

19   goods it sells are of a particular standard, quality, or grade, when they are of another. In violation

20   of California Civil Code §1770(a)(8), Defendants have disparaged the goods, services, or

21   business of another by false or misleading representation of fact.

22          82.     Plaintiffs request that this Court enjoin Defendants from continuing to employ the

23   unlawful methods, acts and practices alleged herein pursuant to California Civil Code

24   § 1780(a)(2). If Defendants are not restrained from engaging in these types of practices in the

25   future, Plaintiffs and the other members of the subclass will continue to suffer harm. Plaintiffs

26   and those similarly situated have no adequate remedy at law to stop Defendants’ continuing

27   practices.

28          83.     Plaintiffs provided Defendants with notice and demand that Defendants correct,

                                                      -16-
                                              Class Action Complaint
       Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 18 of 31



 1   repair, replace or otherwise rectify the unlawful, unfair, false and/or deceptive practices

 2   complained of herein. Despite receiving the aforementioned notice and demand, Defendants

 3   failed to do so in that, among other things, they failed to identify similarly situated customers,

 4   notify them of their right to correction, repair, replacement or other remedy, and/or to provide that

 5   remedy. Accordingly, Plaintiffs seek, pursuant to California Civil Code § 1780(a)(3), on behalf of

 6   themselves and those similarly situated class members, compensatory damages, punitive damages

 7   and restitution of any ill-gotten gains due to Defendants’ acts and practices.

 8          84.     Plaintiffs also request that this Court award their costs and reasonable attorneys’

 9   fees pursuant to California Civil Code § 1780(d).

10                              PLAINTIFFS’ SECOND CAUSE OF ACTION
                  (False Advertising, Business and Professions Code § 17500, et seq. (“FAL”))
11                            On Behalf of Plaintiffs and the California Subclass
12          85.     Plaintiffs realleges and incorporates by reference the paragraphs of this Class
13   Action Complaint as if set forth herein.
14          86.     Beginning at an exact date unknown to Plaintiffs, but within three (3) years
15   preceding the filing of the Class Action Complaint, Defendants made untrue, false, deceptive
16   and/or misleading statements in connection with the advertising and marketing of the Products.
17          87.     Defendants made representations and statements (by omission and commission)
18   that led reasonable customers to believe that the Products that they were purchasing were superior
19   to competitor products that did not contain unlawful nutrient content claims. Defendants’
20   representations similarly led reasonable consumers to believe that the Product provided nutrients
21   at levels that would be beneficial for their children.
22          88.     Plaintiffs and those similarly situated relied to their detriment on Defendants’
23   misleading and deceptive advertising and marketing practices, including each of the unlawful
24   claims set forth above. Had Plaintiffs and those similarly situated been adequately informed and
25   not intentionally deceived by Defendants, they would have acted differently by, without
26   limitation, refraining from purchasing the Products or paying less for them.
27          89.     Defendants’ acts and omissions are likely to deceive the general public.
28          90.     Defendants engaged in these false, misleading and deceptive advertising and

                                                        -17-
                                                Class Action Complaint
       Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 19 of 31



 1   marketing practices to increase their profits. Accordingly, Defendants have engaged in false

 2   advertising, as defined and prohibited by section 17500, et seq. of the California Business and

 3   Professions Code.

 4           91.    The aforementioned practices, which Defendants used, and continue to use, to

 5   their significant financial gain, also constitute unlawful competition and provide an unlawful

 6   advantage over Defendants’ competitors as well as injury to the general public.

 7           92.    As a direct and proximate result of such actions, Plaintiffs and the other subclass

 8   members have suffered, and continue to suffer, injury in fact and have lost money and/or property

 9   as a result of such false, deceptive and misleading advertising in an amount which will be proven

10   at trial, but which is in excess of the jurisdictional minimum of this Court.

11           93.    Plaintiffs seek, on behalf of themselves and those similarly situated, full restitution

12   of monies, as necessary and according to proof, to restore any and all monies acquired by

13   Defendants from Plaintiffs, the general public, or those similarly situated by means of the false,

14   misleading and deceptive advertising and marketing practices complained of herein, plus interest

15   thereon. Plaintiffs and those similarly situated lack any adequate remedy at law to obtain this

16   restitution.

17           94.    Plaintiffs seek, on behalf of themselves and those similarly situated, a declaration

18   that the above-described practices constitute false, misleading and deceptive advertising.

19           95.    Plaintiffs seek, on behalf of themselves and those similarly situated, an injunction

20   to prohibit Defendants from continuing to engage in the false, misleading and deceptive

21   advertising and marketing practices complained of herein. Such misconduct by Defendants,

22   unless and until enjoined and restrained by order of this Court, will continue to cause injury in

23   fact to the general public and the loss of money and property in that Defendants will continue to

24   violate the laws of California, unless specifically ordered to comply with the same. This

25   expectation of future violations will require current and future consumers to repeatedly and

26   continuously seek legal redress in order to recover monies paid to Defendants to which they are

27   not entitled. Plaintiffs, those similarly situated and/or other California consumers have no other

28   adequate remedy at law to ensure future compliance with the California Business and Professions

                                                      -18-
                                              Class Action Complaint
       Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 20 of 31



 1   Code alleged to have been violated herein.

 2                                PLAINTIFFS’ THIRD CAUSE OF ACTION
                              (Common Law Fraud, Deceit and/or Misrepresentation)
 3                                 On Behalf of Plaintiffs and the Class
 4          96.     Plaintiffs realleges and incorporates by reference the paragraphs of this Class
 5   Action Complaint as if set forth herein.
 6          97.     Defendants have fraudulently and deceptively included unlawful nutrient content
 7   claims on the Product labels.
 8          98.     The unlawfulness of the claims were known exclusively to, and actively concealed
 9   by, Defendants, not reasonably known to Plaintiffs, and material at the time they were made.
10   Defendants’ unlawful statements concerned material facts that were essential to the analysis
11   undertaken by Plaintiffs as to whether to purchase the Products. In misleading Plaintiffs and not
12   so informing them, Defendants breached their duty to Plaintiffs. Defendants also gained
13   financially from, and as a result of, their breach.
14          99.     Plaintiffs and those similarly situated relied to their detriment on Defendants’
15   unlawful representations. Had Plaintiffs and those similarly situated been adequately informed
16   and not intentionally deceived by Defendants, they would have acted differently by, without
17   limitation: (i) declining to purchase the Products, (ii) purchasing less of them, or (iii) paying less
18   for the Products.
19          100.    By and through such fraud, deceit, and unlawful representations, Defendants
20   intended to induce Plaintiffs and those similarly situated to alter their position to their detriment.
21   Specifically, Defendants fraudulently and deceptively induced Plaintiffs and those similarly
22   situated to, without limitation, purchase the Products.
23          101.    Plaintiffs and those similarly situated justifiably and reasonably relied on
24   Defendants’ unlawful representations, and, accordingly, were damaged by Defendants.
25          102.    As a direct and proximate result of Defendants’ unlawful representations, Plaintiffs
26   and those similarly situated have suffered damages, including, without limitation, the amount they
27   paid for the Products.
28          103.    Defendants’ conduct as described herein was wilful and malicious and was

                                                        -19-
                                                Class Action Complaint
       Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 21 of 31



 1   designed to maximize Defendants’ profits even though Defendants knew that it would cause loss

 2   and harm to Plaintiffs and those similarly situated.

 3                          PLAINTIFFS’ FOURTH CAUSE OF ACTION
                   (Unlawful, unfair, and fraudulent trade practices violation of Business and
 4                                  Professions Code § 17200, et seq.)
                               On Behalf of Plaintiffs and the California Subclass
 5
            104.    Plaintiffs realleges and incorporates by reference the paragraphs of this Class
 6
     Action Complaint as if set forth herein.
 7
            105.    Within four (4) years preceding the filing of this lawsuit, and at all times
 8
     mentioned herein, Defendants have engaged, and continue to engage, in unlawful, unfair, and
 9
     fraudulent trade practices in California by engaging in the unlawful, unfair, and fraudulent
10
     business practices outlined in this complaint.
11
            106.    In particular, Defendants have engaged, and continue to engage, in unlawful
12
     practices by, without limitation, violating the following state and federal laws: (i) the CLRA as
13
     described herein; (ii) the FAL as described herein; (iii) the advertising provisions of the Sherman
14
     Law (Article 3), including without limitation, California Health & Safety Code §§ 110390,
15
     110395, 110398 and 110400; (iv) the misbranded food provisions of the Sherman Law (Article
16
     6), including without limitation, California Health & Safety Code §§ 110665, 110760, 110765,
17
     and 110770; and (v) and federal laws regulating the advertising and branding of food in 21 U.S.C.
18
     § 343, et seq. and FDA regulations, including but not limited to 21 C.F.R. 21 C.F.R. §§
19
     101.13(b), which are incorporated into the Sherman Law (California Health & Safety Code §§
20
     110100(a), 110380, and 110505).
21
            107.    In particular, Defendants have engaged, and continue to engage, in unfair and
22
     fraudulent practices by, without limitation, the following: including unlawful nutrient content
23
     claims on the Product labels and thereby selling Products that were not capable of being sold or
24
     held legally and which were legally worthless.
25
            108.    Plaintiffs and those similarly situated relied to their detriment on Defendants’
26
     unlawful, unfair, and fraudulent business practices. Had Plaintiffs and those similarly situated
27
     been adequately informed and not deceived by Defendants, they would have acted differently by,
28

                                                        -20-
                                                Class Action Complaint
       Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 22 of 31



 1   without limitation: (i) declining to purchase the Products, (ii) purchasing less of the Products, or

 2   (iii) paying less for the Products.

 3           109.    Defendants’ acts and omissions are likely to deceive the general public.

 4           110.    Defendants engaged in these deceptive and unlawful practices to increase their

 5   profits. Accordingly, Defendants have engaged in unlawful trade practices, as defined and

 6   prohibited by section 17200, et seq. of the California Business and Professions Code.

 7           111.    The aforementioned practices, which Defendants have used to their significant

 8   financial gain, also constitute unlawful competition and provide an unlawful advantage over

 9   Defendants’ competitors as well as injury to the general public.

10           112.    As a direct and proximate result of such actions, Plaintiffs and the other subclass

11   members, have suffered and continue to suffer injury in fact and have lost money and/or property

12   as a result of such deceptive and/or unlawful trade practices and unfair competition in an amount

13   which will be proven at trial, but which is in excess of the jurisdictional minimum of this Court.

14   Among other things, Plaintiffs and the subclass members lost the amount they paid for the

15   Products.

16           113.    As a direct and proximate result of such actions, Defendants have enjoyed, and

17   continue to enjoy, significant financial gain in an amount which will be proven at trial, but which

18   is in excess of the jurisdictional minimum of this Court.

19           114.    Plaintiffs seek, on behalf of themselves and those similarly situated, full restitution

20   of monies, as necessary and according to proof, to restore any and all monies acquired by

21   Defendants from Plaintiffs, the general public, or those similarly situated by means of the

22   deceptive and/or unlawful trade practices complained of herein, plus interest thereon. Plaintiffs

23   and those similarly situated lack any adequate remedy at law to obtain this restitution.

24           115.    Plaintiffs seek, on behalf of themselves and those similarly situated, a declaration

25   that the above-described trade practices are fraudulent, unfair, and/or unlawful.

26           116.    Plaintiffs seek, on behalf of themselves and those similarly situated, an injunction

27   to prohibit Defendants from continuing to engage in the deceptive and/or unlawful trade practices

28   complained of herein. Such misconduct by Defendants, unless and until enjoined and restrained

                                                      -21-
                                              Class Action Complaint
       Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 23 of 31



 1   by order of this Court, will continue to cause injury in fact to the general public and the loss of

 2   money and property in that Defendants will continue to violate the laws of California, unless

 3   specifically ordered to comply with the same. This expectation of future violations will require

 4   current and future consumers to repeatedly and continuously seek legal redress in order to recover

 5   monies paid to Defendants to which they were not entitled. Plaintiffs, those similarly situated

 6   and/or other consumers nationwide have no other adequate remedy at law to ensure future

 7   compliance with the California Business and Professions Code alleged to have been violated

 8   herein.
                                       PLAINTIFFS’ FIFTH CAUSE OF ACTION
 9                                           (Unjust Enrichment)
                                          On Behalf of Plaintiffs and the Class
10
               117.   Plaintiffs reallege and incorporate by reference all paragraphs alleged herein
11
               118.   Plaintiffs and members of the Class members conferred a benefit on the
12
     Defendants by purchasing the Products
13
               119.   Defendants have been unjustly enriched in retaining the revenues from Plaintiffs’
14
     and Class Members’ purchases of the Products, which retention is unjust and inequitable, because
15
     Defendants sold Products that were not capable of being sold or held legally and which were
16
     legally worthless. Plaintiffs paid a premium price for the Products.
17
               120.   Because Defendants’ retention of the non-gratuitous benefit conferred on them by
18
     Plaintiffs and Class members is unjust and inequitable, Defendants must pay restitution to
19
     Plaintiffs and the Class members for its unjust enrichment, as ordered by the Court. Plaintiffs and
20
     those similarly situated have no adequate remedy at law to obtain this restitution.
21
               121.   Plaintiffs, therefore, seek an order requiring Defendants to make restitution to
22
     them and other members of the Class.
23
                                            PRAYER FOR RELIEF
24
                      WHEREFORE, Plaintiffs, on behalf of themselves and those similarly situated,
25
     respectfully request that the Court enter judgement against Defendants as follows:
26
               A.     Certification of the proposed Class, including appointment of Plaintiffs’ counsel as
27
                      class counsel;
28

                                                       -22-
                                               Class Action Complaint
           Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 24 of 31



 1            B.     An order temporarily and permanently enjoining Defendants from continuing the

 2                   unlawful, deceptive, fraudulent, and unfair business practices alleged in this Com-

 3                   plaint;

 4            C.     An award of compensatory damages in an amount to be determined at trial, except

 5                   as to those causes of action where compensatory damages are not available as a

 6                   matter of law;

 7            D.     An award of statutory damages in an amount to be determined at trial, except as to

 8                   those causes of action where statutory damages are not available as a matter of

 9                   law;

10            E.     An award of punitive damages in an amount to be determined at trial, except as to

11                   those causes of action where punitive damages are not available as a matter of law;

12            F.     An award of treble damages, except as to those causes of action where treble

13                   damages are not available as a matter of law;

14            G.     An award of restitution in an amount to be determined at trial;

15            H.     An order requiring Defendants to pay both pre- and post-judgment interest on any

16                   amounts awarded;

17            I.     For reasonable attorney’s fees and the costs of suit incurred; and

18            J.     For such further relief as this Court may deem just and proper.

19
20                                       JURY TRIAL DEMANDED

21            Plaintiffs hereby demand a trial by jury.

22   ///

23
24
25
26
27
28

                                                       -23-
                                               Class Action Complaint
     Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 25 of 31


        Dated: September 10, 2021                  GUTRIDE SAFIER LLP
 1

 2
 3
 4
 5                                                 Seth A. Safier, Esq.
                                                   Marie McCrary, Esq.
 6                                                 Hayley Reynolds, Esq.
                                                   100 Pine Street, Suite 1250
 7                                                 San Francisco, CA 94111

 8
 9
10
11
12
13
14
15
16
17
18
19
20

21
22
23
24
25
26
27
28

                                            -24-
                                    Class Action Complaint
Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 26 of 31




               EXHIBIT A
       Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 27 of 31




                                      Exhibit A
Product                       Flavor                     Claim(s)
Super Puffs                   Strawberry & Beet          24mg choline
Super Puffs                   Blueberry with Purple      24mg choline
                              Sweet Potato
Super Puffs                   Mango & Sweet Potato       24mg choline
Super Puffs                   Spinach & Apple            24mg choline
Stage 3 Baby Food Pouch       Carrot, Spinach, Turkey,   3g Protein
                              Corn, Apple & Potato
Stage 3 Baby Food Pouch       Carrot, Sweet Potato,      3g Protein
                              Corn, Pea, & Chicken
Stage 3 Baby Food Pouch       Carrot, Chickpea, Pea,     3g Protein
                              Beef & Tomato
Mighty Protein & Fiber Baby   Banana, White Bean,        3g Protein
Food Pouch                    Strawberry, & Chia         3g Fiber
                                                         200mg Omega-3 ALA from
                                                         Chia
Mighty Protein & Fiber Baby   Pear, White Bean,          3g Protein
Food Pouch                    Blueberry, Date & Chia     4g Fiber
                                                         200mg Omega-3 ALA from
                                                         Chia
Mighty Protein & Fiber Baby   Banana, White Bean,        3g Protein
Food Pouch                    Sunflower Seed Butter &    2g Fiber
                              Chia                       200mg Omega-3 ALA from
                                                         Chia
Mighty Veggie Baby Food       Sweet Potato, Apple,       2g Fiber
Pouch                         Banana, Carrot             100mg Omega-3 ALA rom
                                                         Chia
Mighty Veggie Baby Food       Zucchini, Apple,           100mg Omega-3 ALA from
Pouch                         Watermelon & Barley        Chia
Mighty Veggie Baby Food       Spinach, Grape, Apple &    100mg Omega-3 ALA from
Pouch                         Amaranth                   Chia
Mighty Veggie Baby Food       Carrot, Pear,              100mg Omega-3 ALA from
Pouch                         Pomegranate & Oats         Chia
Mighty 4 Baby Food Pouch      Mango & Pineapple,         2g Protein
                              White Bean, Butternut      2g Fiber
                              Squash, Oats               100mg Omega-3 ALA from
                                                         Chia
Mighty 4 Baby Food Pouch      Sweet Potato, Bana &       3g Protein
                              Passion Fruit, Greek       2g Fiber
                              Yogurt & Oats              100mg Omega-3 ALA from
                                                         Chia
Mighty 4 Baby Food Pouch      Strawberry Banana,         3g Protein
                              Greek Yogurt, Kale, Oat    2g Fiber
                              & Amaranth
       Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 28 of 31




Product                    Flavor                    Claim(s)
                                                     100mg Omega-3 ALA from
                                                     Chia
Mighty 4 Baby Food Pouch   Banana, Blueberry, Sweet 2g Protein
                           Potato, Carrot, Greek     2g Fiber
                           Yogurt & Millet           100mg Omega-3 ALA from
                                                     Chia
Mighty 4 Baby Food Pouch   Pear, Cherry, Blackberry, 2g Protein
                           Strawberry, Black Bean,   3g Fiber
                           Spinach & Oat             100mg Omega-3 ALA from
                                                     Chia
Mighty 4 Baby Food Pouch   Apple, Blackberry,        2g Protein
                           Purple Carrot, Greek      2g Fiber
                           Yogurt & Oat              100mg Omega-3 ALA from
                                                     Chia
Mighty 4 Baby Food Pouch   Banana, Peach, Pumpkin, 2g Protein
                           Carrot, Greek Yogurt &    2g Fiber
                           Oat                       100mg Omega-3 ALA from
                                                     Chia
Mighty 4 Baby Food Pouch   Banana, Kiwi, Spinach,    2g Protein
                           Greek Yogurt & Barley     2g Fiber
                                                     100mg Omega-3 ALA from
                                                     Chia
Mighty 4 Baby Food Pouch   Guava, Pomegranate,       3g Protein
                           Black Bean, Carrot, Oat   4g Fiber
                                                     100mg Omega-3 ALA from
                                                     Chia
Mighty Morning Baby Food   Banana, Blueberry, Oat & 2g Protein
Pouch                      Quinoa                    2g Fiber
Mighty Morning Bar         Apple Cinnamon            80mg Omega-3 ALA from Chia
                                                     & Flax
Mighty Morning Bar         Blueberry Lemon           80mg Omega-3 ALA from Chia
                                                     & Flax
Mighty Nut Butter Bar      Almond Butter             70mg Omega-3 ALA from Chia
Mighty Nut Butter Bar      Peanut Butter             70mg Omega-3 ALA from Chia
Applesauce Mashups         Blueberry & Carrot        Good Source of Vit. C
Applesauce Mashups         Carrot & Mango            Good Source of Vit. C
Applesauce Mashups         Strawberry & Beet         Good Source of Vit. C
Applesauce Mashups         Strawberry & Banana       Good Source of Vit. C
Super Smoothie Nutrient-   Pear, Sweet Potato,       4g Fiber
Dense Blend                Spinach, Blueberry, Bean 100mg Omega-3 ALA from
                           & Oat                     Chia
                                                     7 Essential Nutrients
                                                     Nutrient-Dense Blend
                                                     We developed the Super
                                                     Smoothie to fuel your little one
           Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 29 of 31




    Product                                Flavor                             Claim(s)
                                                                              (and others!) with a nutritious
                                                                              blend of fruits and veggies.
                                                                              Exposure to key nutrients in the
                                                                              first 1000 days is critical for a
                                                                              child’s development.
    Super Smoothie Nutrition               Apple, Carrot & Spinach            2g Protein
    Blend 1                                with Beans & Oats                  3g Fiber
                                                                              Omega-3s from Chia
                                                                              Organic Essential Nutrition
                                                                              Blend/Organic Nutritious Blend




1
 Plaintiff is aware of two versions of the label for this product. One included a protein claim and the other did not.
The implied health claim also varied slightly between the two versions.
Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 30 of 31




               EXHIBIT B
         Case 3:21-cv-07029-JCS Document 1 Filed 09/10/21 Page 31 of 31



 1

 2         I, Raphael Paschoal, declare:

 3         1.     I am a Plaintiff in this action. If called upon to testify, I could and would

 4 competently testify to the matters contained herein based upon my personal knowledge.

 5         2.     I submit this Declaration pursuant to California Code of Civil Procedure section

 6 2215.5 and California Civil Code section 1780(d).

 7         3.     I reside in Berkeley, California. I purchased Plum Organics products for my

 8 children when they were under the age of two, including, the Mighty 4, Strawberry, Banana,

 9 Greek Yogurt, Kale, Amaranth and Oat baby food pouches; Mighty Veggie Spinach, Grape,
10 Apple, and Amaranth baby food pouches; and Mighty Veggie Zucchini, Apple, Watermelon, and

11 Barley baby food pouches. I purchased the products from Amazon and grocery stores in Berkeley,

12 California.

13         I declare under penalty of perjury under the laws of California that the foregoing is true

14 and correct.

15         Executed this 9th day of September 2021, in Berkeley, California.

16

17

18                                                      __________________________
                                                        Raphael Paschoal
19

20

21

22

23

24

25

26
27

28

                                                  -1-
                    DECLARATION RE CAL. CIV. CODE SECTION 1780(D) JURISDICTION
